IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                    April 25, 2003 Session

   SARAH CARLETON HIGH (NUCKOLLS) v. JAMES ROSCOE HIGH

                Direct Appeal from the Chancery Court for Madison County
                          No. 46094    Joe C. Morris, Chancellor



                      No. W2001-01558-COA-R3-CV - Filed July 8, 2003


This case involves an appeal from the trial court’s determination of Appellant’s child support and
alimony arrearages, as well as the denial of a request to modify a previous award of alimony and
child support. We affirm in part, reverse in part, and remand for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed in part;
                            Reversed in part; and Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY KIRBY, J., joined.

Jeffrey L. Levy, Nashville, Tennessee, for the appellant, James Roscoe High.

L. L. Harrell, Jr., Trenton, Tennessee, for the appellee, Sarah Carleton High (Nuckolls).

                                             OPINION

       This is not the first time these parties have been before this Court. The facts of the case, as
presented in High v. High, No. 02A01-9804-CH-00112, 1999 Tenn. App. LEXIS 871, at *1 (Tenn.
Ct. App. Dec. 28, 1999), (“High I”), are as follows:

               The parties . . . were divorced by an order entered March 24, 1992. That order
       awarded custody of the parties' minor children to the mother, Sarah Carleton High,
       and decreed that the father, James Roscoe High, pay $2,500 in monthly child support,
       that he pay hospitalization insurance and that he pay all medical, dental, optical and
       prescription medication expenses not covered by insurance. The trial court also
       ordered High to pay the children's private school expenses and summer camp costs.
       Moreover, the trial court made an equitable division of property and ordered James
       High to pay Sarah High $3,000 in monthly alimony. Subsequently, the parties entered
       into an agreed order to reduce child support to $2,000 per month.
        On July 21, 1993, James High filed in the trial court a motion to modify the
final decree of divorce due to his incarceration. High sought relief from his obligation
to pay alimony, child support and other financial obligations arising under the final
decree and the agreed order. On January 27, 1995, the trial court found that High was
$102,000 in arrears in his child support and alimony obligations, and decreed:

        1. The Motion of the defendant to suspend the child support and
        alimony is hereby granted by consent and that the defendant shall not
        be obligated to make any further alimony or child support payments
        as long as he is incarcerated and without income.

        On May 30, 1996, Sarah High filed a petition to set child support, alimony
and to reinstate the defendant's support obligations due to the fact that Mr. High had
been released from incarceration. By Order entered September 29, 1997, the trial
court ordered, inter alia, that James High pay $1,000 in monthly alimony and that he
pay child support in accordance with the State of Tennessee's guidelines. That order
also awarded the plaintiff a $157,070.97 judgment against the defendant for child
support and alimony arrearages. The order further provided that payment of the
judgment would be deferred until such time as the defendant had no further legal
obligation to support the parties' daughter.

        On November 20, 1997, the plaintiff filed a petition for citation for contempt
arising from the defendant's failure to pay numerous support-related expenses. That
petition was erroneously filed under an incorrect docket number. However, the error
was corrected by order entered April 7, 1998. Subsequently on December 8, 1997,
plaintiff filed a motion for wage assignment.

         A hearing on the petition and motion was held on January 28, 1998, and the
trial court entered an order on March 2, 1998, which addressed the foregoing petition.
That order provided in pertinent part the following:

      BASED UPON THE ABOVE FINDINGS AND THE PREVIOUS
FINDINGS OF THE COURT IT IS HEREBY ORDERED, ADJUDGED AND
DECREED AS FOLLOWS:

        1.      The defendant is found to be in arrears in his payments for or
                on behalf of said minor children in the amount of Four
                Thousand Seven Hundred One Dollars and Ninety Seven
                Cents ($4,701.97) and further is found to be in arrears in his
                alimony payments in the amount of Six Thousand Dollars
                ($6,000.00) for a total of Ten Thousand Seven Hundred One
                Dollars and Ninety-seven Cents ($10,701.97).



                                          -2-
                  2.        The Court does further find that the defendant has not paid on
                            a previous arrearage established by the Court in the amount of
                            Two Thousand One Hundred Twenty Eight Dollars and
                            Twenty Eight Cents ($2,128.28), making a total arrearage due
                            of Twelve Thousand Eight Hundred Thirty Dollars and
                            Twenty Five Cents ($12,830.25) plus attorneys fees of Three
                            Thousand Dollars ($3,000.00) for a total of Fifteen Thousand
                            Eight Hundred Thirty Dollars and Twenty Five Cents
                            ($15,830.25).

                  3.        It is further ordered that a wage assignment shall issue and be
                            served upon the defendant's employers . . . . That said wage
                            assignment should be levied equally upon each employer
                            unless the income received by the defendant is different, in
                            that event, then said wage assignment shall be apportioned
                            upon said employers in accordance with the defendant's
                            income.

                  4.        The Court does further order that the wage assignment in the
                            amount of Nine Hundred Eighty Five Dollars and Eighty Five
                            Cents ($985.85), plus Clerk's commission every other week
                            for said child support and alimony and additional sum of Two
                            Hundred Fifty Dollars ($250.00), plus Clerk's commission
                            every other week for the payment upon the defendant's
                            obligation, which has heretofore been established by the
                            Court.1

                  5.        It is specifically found by the Court that it is not addressing a
                            previous arrearage determined to be owing by the defendant
                            for the support of the minor children and plaintiff in the
                            amount of One Hundred Fifty Seven Thousand Seventy
                            Dollars and Ninety Seven Cents ($157,070.97) upon which
                            payment has been deferred until such time as the minor
                            daughter reaches the age where he has no further legal
                            obligation toward her.

                  6.        It is further ordered that the defendant shall continue to make
                            the payments as heretofore ordered by the Court for the
                            expenses of the minor children and further that he is to secure


         1
            The total garnishment every other week is $1,235.85, which is comprised of current child support in the amount
of $524.31 , current alimony in the amount of $461.54, and arrearage debt reduc tion in the amount o f $25 0.00 . There is
also a c lerk's fee set b y T.C .A. § 8 -21-4 01, which is in ad dition to the garn ishment amo unt.

                                                           -3-
                              life insurance as heretofore ordered by the Court and to
                              comply with all previous orders of the Court.

                     7.       It is further ordered that the costs of these proceedings are
                              taxed to the defendant, James Roscoe High, for which
                              execution shall issue, if necessary.

Id. at *1-*6 (footnote in original).

        In High I we determined the percentage of Appellant’s wages which could properly be
garnished to pay his various arrearages and remanded to the trial court with instructions to apply our
findings after determining Appellant’s net income. Id. at *16. Subsequent to our remand the trial
court entered an order dated 25 June 2001, which stated the following:

                 This cause came to be heard on this the 25th day of September, 2000 . . . upon
         the Supplemental Petition for Contempt filed by the Plaintiff, Answer of the
         Defendant, the Petition to modify alimony and to bring child support within
         guidelines, and the Order of the Court of Appeals filed December 28, 1999, and the
         entire record in this cause. (Emphasis added.)

       The petition to modify referred to by the trial court was filed December 21, 1998, during the
pendency of the High I appeal. The trial court’s ruling as to this petition forms the basis for two of
Appellant’s issues on appeal.2

        In this subsequent petition Appellant claims that Wife is no longer entitled to Alimony in
futuro. Appellant argues that the Appellee earns $59,000 a year from employment and also has
investment income and is, therefore, no longer in need of continuing alimony. Appellant further
claims that Wife currently has significant assets, the value of which is in excess of $600,000.00.
Appellant maintains that he earns between $60K and $66K a year3, a large portion of which goes to
pay his past and current child support/alimony obligations.

         Appellant claims the requirement that he pay for medical/dental expenses, etc. amounts to
a deviation from the child support guidelines (“Guidelines”). Appellant asserts that, since the trial
court made no specific findings as to why such a deviation is warranted, the award of such expenses
is in error and should not stand.

       Appellant also questions the trial court’s calculation of his child support and alimony
arrearages from January 19, 1998 to September 25, 2000. Appellant claims that the evidence shows

         2
           This Court, in High I, affirmed the trial court’s rulings relating to Appellant’s support obligations as of the d ate
of the order appealed from. Accordingly, absent this subsequent petition, such issues would no t prop erly be before this
Court.

         3
             The trial court found his income to be $66 ,000 .00 a year.

                                                              -4-
that he should be given a credit towards arrearages for this time period. The trial court found,
however, that he had gone further in arrears during this period. Appellant contends there is no
evidence to support the trial court’s conclusion.

                                               Issues

       Appellant’s issues on appeal, as we perceive them, are as follows:

       (1)     Whether the trial court erred in finding that there had not been a change in
               circumstances justifying the termination of alimony.

       (2)     Whether Appellant’s obligation to provide for medical/dental and other
               miscellaneous expenses amounts to a deviation from the Guidelines,
               requiring an explanation from the trial court as to the justification for such a
               deviation.

       (3)     Whether the evidence supports the trial court’s conclusion that Appellant’s
               child support and alimony arrearages had increased, as opposed to decreased,
               as of September 25, 2000.

  Whether the trial court erred in finding that there had not been a change in circumstances
                             justifying the termination of Alimony.

       Appellant asserts that, since the entry of the final decree of divorce, there has been a
substantial and material change in Appellee’s circumstances justifying a modification or termination
of Appellant’s alimony in futuro obligation to Appellee.

                                        Standard of Review

               Because modification of a spousal support award is “factually driven and calls
       for a careful balancing of numerous factors,” Cranford v. Cranford, 772 S.W.2d 48,
       50 (Tenn. Ct. App. 1989), a trial court's decision to modify support payments is given
       “wide latitude” within its range of discretion, see Sannella v. Sannella, 993 S.W.2d
73, 76 (Tenn. Ct. App. 1999). In particular, the question of “whether there has been
       a sufficient showing of a substantial and material change of circumstances is in the
       sound discretion of the trial court.” Watters v. Watters, 22 S.W.3d 817, 821 (Tenn.
       Ct. App. 1999) (citations omitted). Accordingly, “appellate courts are generally
       disinclined to second-guess a trial judge's spousal support decision unless it is not
       supported by the evidence or is contrary to the public policies reflected in the
       applicable statutes.” Kinard v. Kinard, 986 S.W.2d 220, 234 (Tenn. Ct. App. 1998);
       see also Goodman v. Goodman, 8 S.W.3d 289, 293 (Tenn. Ct. App. 1999) (“As a
       general matter, we are disinclined to alter a trial court's spousal support decision
       unless the court manifestly abused its discretion.”). When the trial court has set


                                                 -5-
         forth its factual findings in the record, we will presume the correctness of these
         findings so long as the evidence does not preponderate against them. See, e.g.,
         Crabtree v. Crabtree, 16 S.W.3d 356, 360 (Tenn. 2000); see also Tenn. R. App. P.
         13(d).

Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001).

                                              Criteria for modification

       “[A]n award of alimony in futuro is subject to modification. . . .” Burlew v. Burlew, 40
S.W.3d 465, 471 (Tenn. 2001). “[T]he purpose of this form of alimony is to provide financial
support to a spouse who cannot be rehabilitated.” Id. This Court addressed the criteria for
modification of an award of alimony in futuro in Wright v. Quillen, 83 S.W.3d 768 (Tenn. Ct. App.
2002), where we stated:

                 Need is the single most important factor in the initial determination of
         whether alimony should be awarded, followed by the obligor's ability to pay.
         Lancaster v. Lancaster, 671 S.W.2d 501, 503 (Tenn. Ct. App. 1984). Once alimony
         has been awarded, the court may order an increase or decrease of the award only
         upon a showing of a substantial and material changes in circumstances. Tenn. Code
         Ann. 36-5-101(a)(1); Cranford v. Cranford, 772 S.W.2d 48, 50 (Tenn. Ct. App.
         1989) overruled on other grounds by Bogan v. Bogan, 60 S.W.3d 721 (Tenn. 2001).
         The party seeking the modification has the burden of proving the substantial and
         material changes which justify it. Elliot v. Elliot, 825 S.W.2d 87, 90 (Tenn. Ct. App.
         1991). The changes in circumstances must have occurred after the original award.
         Brewer v. Brewer, 869 S.W.2d 928, 935 (Tenn. Ct. App. 1993). Such changes are
         not material if they were contemplated by the parties at the time of the divorce. Seal
         v. Seal, 802 S.W.2d 617, 620 (Tenn. Ct. App. 1990). A change is considered
         substantial if it has a significant impact on either the recipient's need or the obligor's
         ability to pay. Bogan, 60 S.W.3d at 728. . . .Once such changes are proved, the
         petitioning party must then demonstrate that a modification of the award is justified.
         Id. The court should, where relevant, use the criteria provided by Tenn. Code Ann.
         36-5-101(d), the criteria on which an initial award is based, to determine whether a
         modification is warranted. Id.; Cranford, 772 S.W.2d at 50, overruled on other
         grounds by Bogan, 60 S.W.3d [at] 721. However, the Tennessee Supreme Court has
         recently held that need is not the single most important factor in the determination
         of whether a modification is warranted. Bogan, 60 S.W.3d at 730. The ability of the
         obligor to pay must be given equal consideration in the modification context.4 Id.
         Ordinarily, an increase in income does not constitute a change which, without more,


         4
          The Court held: “Accordingly, to the extent that any case would compel giving more weight to the need of the
receiving spou se than a ll other fac tors in order to m odify a support ob ligation, it is overruled.” [Bogan, 60 S.W.3d 721
at 730].

                                                            -6-
         justifies a modification of alimony. Butler v. Butler, No. 02A01-9702-CH-00038,
         1997 WL 576533, at *5 (Tenn. Ct. App. Sept. 18, 1997), (no perm. app. filed).

Wright, 83 S.W.3d at 772-73 (footnote in original).

        At the time of the initial decree, as is the case today, the legislature had made clear “a
preference for rehabilitative, temporary support and maintenance rather than long-term support and
maintenance.” Amos v. Amos, 879 S.W.2d 856, 857 (Tenn. 1994); Tenn. Code Ann. § 36-5-101(d).
Accordingly, “an ex-spouse [should] be adjudged permanently dependent upon the other only when
the court granting the divorce finds that economic rehabilitation is not feasible and long-term support
is necessary.” Self v. Self, 861 S.W.2d 360, 361 (1993). The record does not reflect that any findings
were made as to Appellee’s potential for rehabilitation. As we noted in Wright, however, the
Appellant cannot now

         re-litigate matters pertaining to the propriety of the original award of alimony in
         futuro. Our review concerns only whether unanticipated material and substantial
         changes have occurred since the divorce, and whether those changes, if any, warrant
         a modification based on need, ability to pay, and re-application of the statutory
         criteria found in Tenn. Code Ann. § 36-5-101(d).

Wright, 83 S.W.3d at 773.

        In determining if a modification of alimony is warranted, Appellant urges this Court to
consider the circumstances existing today against those existing in1992, the time of the initial
divorce decree and alimony award.5 Appellant previously petitioned for a reduction in his alimony
obligation, however, which resulted in the alimony payment being reduced from $3,000 a month to
$1,000 a month.6 Accordingly, it is from this date that we must determine “whether there has been
a sufficient showing of a substantial and material change of circumstances” warranting modification
of the award.7

       Appellant’s petition leading to the aforementioned 1997 modification “allege[d] that
[Appellee] [was] gainfully employed and mak[ing] a substantial income such that she [was] not in
need of the alimony obligation imposed upon [Appellant] and that [Appellant] [was] not making


         5
           Appellant asserts that Appellee “has done exceedingly well over the eight and one half years between her
divorce and the hearing in this matter and her need for support simply no longer exists.” As noted, the proper time frame
to be considered is from the entry of the 1997 award of mod ification to the filing of the current petition, not from the time
of the divorce to such filing.

         6
             Per an order dated September 29, 1997.

         7
          Appellant makes much of the fact that Appellee initially filed for divorce under a pauper’s o ath. This
information was before the court at the time of the 1997 modification, however, and has no bearing on the determination
of whether there has been a material and substantial change in circumstances since that time.

                                                             -7-
sufficient wages to pay both child support and the alimony obligation, along with all medical and
other expenses ordered in the Final Decree of Divorce.” Appellant’s most recent request for
modification of his alimony obligation states that Appellant’s duty to pay expenses related to the
children, which he describes as “dramatically exceed[ing] the Child Support Guidelines,” coupled
with Appellee’s improved financial position, support a modification of the 1997 award. Clearly,
such allegations, standing alone, do not represent a substantial and material change in circumstances
warranting a modification of the 1997 award for they are essentially the same arguments presented
to the court which precipitated the 1997 modification. “A decree concerning alimony . . . is
conclusive as to the circumstances existing when it was entered, and the court will not make a new
order where the facts at the time of the application for a change are substantially the same as those
that were previously adjudicated.” Oman v. Oman, 1984 Tenn. LEXIS 826 at *5 (Tenn. July 16,
1984) (citing 18 A.L.R. 2d 10, 18 (1951)).

        This does not end our analysis, however, for Appellant also alleges that Appellee has
substantial assets which justify modification of the 1997 award. Appellee admitted8 having such
assets, and valued them at $647,635.00 as of September 22, 2000. These assets were not mentioned
in the petition preceding the 1997 award and the record does not reflect whether Appellee had these
assets at the time of that award. If these assets were considered by the court in making the 1997
award, their existence would not justify a modification of that award. Conversely, if these assets
were not considered by the court, then they may justify a modification.

        As noted, the record in this case does not contain sufficient information from which we can
determine whether these assets were considered by the trial court at the time of the prior
modification. This information is essential to properly determine the propriety of the trial court’s
denial of Appellant’s request for modification of the 1997 alimony award. In cases where such an
incomplete record is submitted to this Court, we have stated:

       This Court cannot conduct a de novo review without a complete appellate record
       containing the facts. Therefore, we must presume that the record would have
       contained sufficient evidence to support the trial court's factual findings. Sherrod v.
       Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992). As this Court stated in Coakley v.
       Daniels, 840 S.W.2d 367 (Tenn. Ct. App. 1992):

                  Where the issues raised go to the evidence, there must be a transcript.
                  In the absence of a transcript of the evidence, there is a conclusive
                  presumption that there was sufficient evidence before the trial court
                  to support its judgment, and this Court must therefore affirm the
                  judgment. McKinney v. Educator and Executive Insurers, Inc., 569
S.W.2d 829, 832 (Tenn. Ct. App. 1977). This rule likewise applies
                  where there is a statement of the evidence which is incomplete. The
                  burden is upon the appellant to show that the evidence preponderates


       8
           In a response dated May 10, 2001.

                                                   -8-
                   against the judgment of the trial court. Capital City Bank v. Baker, 59
Tenn. App. 477, 493, 442 S.W.2d 259, 266 (1969). The burden is
                   likewise on the appellant to provide the Court with a transcript of the
                   evidence or a statement of the evidence from which this Court can
                   determine if the evidence does preponderate for or against the
                   findings of the trial court.

         Coakley v. Daniels, 840 S.W.2d at 370. Under rule 24 of the Tennessee Rules of
         Appellate Procedure, the appellant has the duty "'to prepare the record which conveys
         a fair, accurate and complete account of what transpired in the trial court with respect
         to the issues which form the basis of the appeal.'" Nickas v. Capadalis, 954 S.W.2d
735, 742 (Tenn. Ct. App. 1997) (quoting State v. Boling, 840 S.W.2d 944, 951 (Tenn.
         Crim. App. 1992)).

Young v. Mayhew, No. W2002-00185-COA-R3-JV, 2002 Tenn. App. LEXIS 664, at *5-7 (Tenn.
Ct. App. 2002), (no perm. app. filed).

        In the case sub judice, however, the Appellant asserted at oral argument that many of the
evidentiary materials admitted at the trial level disappeared while in the custody of the trial court.
The Appellee did not dispute this assertion. Accordingly, we remand to the trial court to allow both
parties to offer proof concerning the origin of the aforementioned assets, from which the trial court
may determine if they were within the contemplation of the trial court granting the previous order
of modification. To do otherwise would punish Appellant for acts of third parties over whom he has
no control.
        On remand, should the trial court determine that the parties knew of these assets at the time
of the 1997 modification order, then the award should stand as is.9 If, however, the proof reveals
otherwise, the trial court must then determine whether accumulation of these assets amounts to a
“substantial” change which affects Appellee’s need for continuing support at the current level.10

       If the court determines the existence of a material and substantial change, it must then
determine whether a modification is warranted considering all relevant criteria provided by Tenn.
Code Ann. § 36-5-101(d), the criteria on which an initial award is based. Cranford, 772 S.W.2d at
50, overruled on other grounds by Bogan, 60 S.W.3d at 728.




         9
           Such a finding would mean that the change was not a “material” change in circumstances. A material change
in circumstances is one where the change “‘occurred since the . . . decree ordering the payment of alimony,’ and . . . was
not ‘anticipated or [within] the contemplation of the parties at the time they entered into the . . . agreement.’” Bogan,
60 S.W .3d 721 at 728 (citations omitted)(alteration in original).

         10
             A change is considered substantial if it has a significant impact on either the recipient's need o r the obligor's
ability to pay. Bogan, 60 S .W .3d at 728 . The se assets would not have any b earing on Appe llant’s ability to p ay.

                                                             -9-
   Whether Appellant’s obligation to provide for medical/dental and other miscellaneous
expenses amounts to a deviation from the Guidelines, requiring an explanation from the trial
                     court as to the justification for such a deviation.

        Appellant asserts that certain expenses which he was ordered to pay “represent no more
and no less than an upward deviation in the child support amount.” As such, Appellant
maintains, “[i]t was improper for the court to order them to be paid without a specific finding
that the application of the Guidelines . . . would be unjust or inappropriate. . . .” We hold that,
under the facts of this case, such specific findings were not required.

                                              Standard of Review

        In a civil action we review a trial court’s findings of fact de novo upon the record of the
trial court. Such review is accompanied by a presumption of correctness, unless the evidence
preponderates against such findings. Tenn. R. App. P. 13(d); Brooks v. Brooks, 992 S.W.2d
403,404 (Tenn. 1999). “The interpretation and application of Tennessee statutes and Child
Support Guidelines are questions of law that must be reviewed de novo.” Hobbs v. Hobbs, 27
S.W.3d 900, 903 (Tenn. 2000)(citing Nash v. Mulle, 846 S.W.2d 803, 804 (Tenn. 1993)).

                                             Healthcare Expenses.

        Appellant asserts that the trial court, by ordering that he be responsible for “all non-
covered medical, dental, hospitalization, optical, psychological, and prescription medication
expenses”of the children,11 has deviated from the Guidelines. However, the Tennessee Code
provides that “[t]he court . . . may order either party to pay all, or each party to pay a pro rata
share of, the health care costs not paid by insurance proceeds.” Tenn. Code. Ann. § 36-5-
101(f)(1). The Code further provides that “[t]he necessity to provide for the child’s health care
needs shall also be a basis for modification of the amount of the order, regardless of whether a
modification in the amount of child support is necessary.” Tenn. Code Ann. § 36-5-101(a)(1)
(Supp. 2002). As the statute provides that such costs may be ordered without changing “the
amount of child support[,]” these costs are properly viewed as an addition to, as opposed to a
deviation from, the obligor’s child support obligation under the Guidelines. Furthermore, neither
of the aforementioned Code provisions requires that the court make specific findings justifying
such an award.

                                              Health Insurance.

       Appellant also asserts that the trial court’s order that he maintain “hospitalization
insurance” on the children is a deviation from the Guidelines. The Guidelines presume,
however, that the obligor parent will maintain “health care insurance coverage” for the children,


         11
           All of these expenses are properly characterized as “healthcare costs,” as that term is used in Tenn. Code.
Ann. § 36-5-101(f)(1).

                                                        -10-
specifically stating that failure to do so is a “[f]actor justifying [an] upward adjustment[] for
support.” Tenn. Comp. R. & Regs. 1240-2-4-.02(5) (2003). Accordingly, requiring Appellant to
maintain insurance, which the Guidelines presume all obligor parents will do, does not amount to
a deviation from the Guidelines requiring specific findings by the court. Interestingly, a review
of the record reveals that Appellant acknowledged this fact in a petition dated December 21,
1998, wherein he states “[i]t is acknowledged that the Guidelines envisage payment of health
insurance by the non-custodial spouse. . . .” Appellant’s understanding of the requirement to
provide health insurance was correct then, as it is now.

                           Summer Camp and other miscellaneous expenses.

        Appellant also objects to having to pay for summer camp and other miscellaneous
expenses12, claiming that such expenses amount to a deviation from the Guidelines requiring the
trial court to make a specific “finding that the application of the . . . guidelines would be unjust or
inappropriate. . . .” Tenn. Code Ann. § 36-5-101(e)(1)(A)(2002); Tenn. Comp. R. & Regs. R.
1240-2-4-.01(3)(2003). We hold that such expenses13 may, under certain circumstances, be
considered a deviation from the Guidelines thus necessitating such findings. For the following
reasons, however, we hold that such findings were not required in this case.

                                        Application of the Guidelines

         The Guidelines provide that, under certain circumstances, “the court shall increase the
award” of child support. Tenn. Comp. R. & Regs. 1240-2-4-.04(1)(2003). The “award” referred
to is the base amount of child support that represents “a flat percentage of the obligor's net
income." Barnett, 27 S.W.3d at 906. Expenses which justify an increase, or deviation, from this
base Guideline support include “[e]xtraordinary educational expenses and extraordinary medical
expenses not covered by insurance[,]” Tenn. Comp. R. & Regs. 1240-2-4-.04(1)(c)(2003), as
well as “other extraordinary expenses for the child(ren) . . . if the court finds that equity requires
it.” Tenn. Comp. R. & Regs. 1240-2-4-.04(1)(d)(2003). The Guidelines further provide that,
after calculating the base award and factoring in any deviations, “this is the amount of the child
support award.” Tenn. Comp. R. & Regs. 1240-2-4-.03(5)(2003). Payment of this award “may
be ordered to be weekly, biweekly (every two weeks), semi-monthly, or monthly.” Tenn. Comp.
R. & Regs. 1240-2-4-.03(4)(2003).

       In the case of Barnett v. Barnett, 27 S.W.3d 904 (Tenn. 2002), our Tennessee Supreme
Court addressed the issue of how “extraordinary educational expenses” are to be handled under
the Guidelines. The Barnett court determined that application of the Guidelines “result[s] in the
full amount of private school tuition being added to [the obligor’s] child support percentage.” Id.

         12
          Exp enses w hich do not qualify as extraordinary educational or m edica l expenses under T enn. C omp . R. &
Regs.1240-2-4-.04(1)(c)(2003 ).

         13
           We are addressing only those expenses which may properly be charac terized as “other extraordinary
expenses” under Tenn. Co mp. R. & Re gs. 1240-2-4-.04(1)(d)(2003).

                                                        -11-
at 907. The court noted that “the guidelines’ use of the word ‘shall’ leaves a trial court no
discretion in adding extraordinary educational expenses to the obligor’s computed percentage.”
Id. The Barnett court went on to hold that this presumption could be rebutted, and the award
reduced, if the equities of the situation warranted such a reduction.

       In the present case, however, we are not dealing with “extraordinary educational
expenses” but, rather, “other extraordinary expenses.” Unlike private school tuition,“other
extraordinary expenses,” such as “summer camp,”14 are not expenses mandated by the Guidelines
to be borne solely by the obligor unless “the court finds that equity requires it.” Tenn. Comp. R.
& Regs. 1240-2-4-.04(1)(d)(2003).

        Accordingly, in the case of extraordinary educational or medical expenses, which the
Guidelines provide “shall” be paid by the obligor, the obligor must rebut the presumption of full
responsibility in order to reduce the award. See Lane v. Lane, No. M2000-01135-COA-R3-CV,
2001 Tenn. App. LEXIS 876, at *6 (Tenn. Ct. App. Nov. 30, 2001), perm. app. denied, (Tenn.
Apr. 29, 2002)(finding that “[t]he[re] [is a] presumption that the percentage amount of child
support plus extraordinary educational expense is the correct amount of child support [unless]
rebutted.”). If the obligor successfully rebuts this presumption, a downward deviation from the
Guidelines is proper. Such deviation requires of the trial court “a written finding that the
application of the child support guidelines would be unjust or inappropriate in that particular
case, in order to provide for the best interest of the child(ren) or the equity between the parties.”
Tenn. Code Ann. § 36-5-101(e)(1)(A)(2002); Tenn. Comp. R. & Regs. 1240-2-4-.01(3)(2003).

        In the case of “other extraordinary expenses,” however, the opposite is true. As noted,
the Guideline presumption is that the obligor will not bear these expenses. Therefore, when an
obligor parent is ordered to pay some or all of such expenses, the result is a deviation from the
Guidelines. Such a deviation, in turn, triggers the requirement of “a written finding that the
application of the child support guidelines would be unjust or inappropriate in that particular
case, in order to provide for the best interest of the child(ren) or the equity between the parties.”
Tenn. Code Ann. § 36-5-101(e)(1)(A)(2002); Tenn. Comp. R. & Regs. 1240-2-4-.01(3)(2003).

       Furthermore, the Guidelines prescribe that a deviation from the base child support award
will manifest itself as an addition to, or reduction from, the presumed Guideline award.15 In the
present case, Appellant was ordered to “pay all summer camp expenses for the parties’ minor


         14
            W e do not foreclose the possibility that attendance at summ er cam p could be considered an “extraordinary
educational expense.” This should be determined on a case by case basis and consider such factors as the expressed
purpo se of the camp, activities offered, etc. In the present case there is no indication in the record that the “summer
camp” was of an educational nature.

         15
            In the case of extraordinary educational or medical expenses, where the Guidelines presume that the obligor
will pay the entire expense, a deviation would result in a reduction of the amount of support the Guidelines envision the
obligor will pay. Conversely, in the case of “other extraordinary expenses,” the deviation results in an increase in the
amount envisioned b y the Guidelines.

                                                         -12-
children.”16 No amount was added to Appellant’s base child support obligation to cover this
expense.17 As such, this expense cannot properly be viewed as part of Appellant’s child support
obligation under the Guidelines.18

        In short, we do not believe that summer camp expenses, or any expenses which cannot be
easily categorized as “extraordinary educational expenses [or] extraordinary medical expenses”
will always constitute “child support.” Where such expenses are quantified and added to the
periodic payment of base child support,19 however, they may properly be viewed as “child
support,” as that term is used within the Guidelines. Where “other extraordinary,” expenses are
added to the obligor’s base child support obligation, the result is a deviation from the Guideline
presumption and, therefore, specific findings by the trial court are required. Conversely, where
the payment of such expenses is not included as an increase in the obligor’s base child support
amount the payment of such expenses is not part of the obligor’s “child support” obligation.

        Whether payments required to be made by an obligor parent are properly characterized as
“child support” is a question of no small importance for, “whe[re] the husband and wife contract
with respect to the legal duty of child support, [determined by application of the Guidelines],
upon approval of the contract, the agreement of the parties becomes merged into the decree and
loses its contractual nature.” Penland v. Penland, 521 S.W.2d 222, 224 (Tenn. 1975). This
allows the court “to make subsequent orders where circumstances warrant.” State ex rel.
Wrzesniewski v. Miller, 77 S.W.3d 195, 197 (Tenn. Ct. App. 2001). Accordingly, only where the
Guideline requirement of “a computation of the support obligation” is met,20 do such expenses


         16
            Awarding unquantified future expenses as part of an obligor’s total child suppo rt award ma kes it difficult,
if not impossible, for a trial court to subsequently determine if a “significant variance” exists which would warrant a
modification of that award. See Tenn. Code Ann. 36-5-101(a)(1)(200 1); Tenn. Comp . R. & Regs. 1240-2-4-.02(3)(200 3).
The Guid elines proscribe that such expenses be added to the base Guideline support to arrive at the total child support
award. W hen this procedure is followed, and a specific sum of total support is arrived at, a court may, at a future date,
easily determine whether a sign ificant variance exists warranting a modification of the award .

         17
            The Guidelines presume that any award w ill be ad ded to the base child support award and b e paid
periodically, rather than as a lump sum. Our Tennessee Supreme Court has approved of lump sum payments of child
support in limited circumstances, ho wever. Such an award may be p roper when “award ed . . . to address the prese nt,
specific needs of the child.” Hobbs v. Hobbs, 27 S.W .3d 900, 904 (Tenn. 2000 )(emphasis added). As none of the
expenses objected to by Appellant meet this criteria, a lump sum payment would not have been proper in this instance.

         18
            “The guidelines must be based on specific descriptive and numeric criteria and result in a computation of
the support obligation.” Tenn. Comp. R. & Regs. 1240-2-4-.01(1)(2003). Requiring the obligor to pay “summer camp
expenses,” or any other extraordinary expense, without quantification, does not allow the trial court to arrive at the proper
“comp utation of the suppo rt obligation” ma ndated b y the Guidelines.

         19
           We agree with the Missouri Supreme Court that “[s]ummer camp expenses are foreseeable and their expe nse
is reasonably determinable. . . .” Krane v. Krane, 912 S.W .2d 473, 476 (Mo. 19 95).

         20
              This is accomplished by quantifying these expenses and adding them to the base child support amount to
arrive a t the ob ligor’s total child sup port obligation.

                                                           -13-
constitute a percentage of the obligor’s “legal duty of child support,” thus allowing the court to
make subsequent modifications to the award.

        As discussed, however, the Guidelines do not mandate that an obligor pay such “other
extraordinary expenses.” The Guidelines instead provide that such expenses “may” justify an
increase in the amount of support awarded. Accordingly, we see no reason why parties cannot,
as here, enter into an agreement outside the purview of the Guidelines outlining by whom, and in
what manner, such expenses will be paid. If the parties choose this route, then such expenses are
properly viewed, not as child support, but as a “voluntarily assumed obligation exceeding the
minimum support required [which] is controlled exclusively by the parties’ agreement.” Haas v.
Haas, No. 02A01-9604-CV-00073, 1997 Tenn. App. LEXIS 269, at *10 (Tenn. Ct. App. Apr.
22, 1997), (no perm. app. filed).

       In the present case, as discussed, such “other extraordinary expenses” were not added to
Appellant’s base child support obligation. Instead, Appellant agreed, per an agreed order, to be
responsible for these expenses.21 Appellant’s acceptance of the agreed order to modify the
divorce decree had the effect of an acceptance of all terms of the final decree, as modified,
including the payment of such extra expenses. Accordingly, Appellant cannot appeal this issue.22

                          Calculation of Child Support and Alimony Arrearages

        Appellant takes issue with the trial court’s calculation of his support arrearages. The
expenses presented to the trial court by the Appellee upon which the determination of arrearages
was based include amounts relating to summer camp, school supplies,23 and other items which
we have determined do not constitute “child support” under the Guidelines. These expenses,
therefore, cannot properly be added to Appellant’s child support arrearage. Accordingly, we


         21
             App ellant filed a m otion to mod ify the final decree to reflect, inter alia, changes in the amou nt of child
support. Presumably, Appellant did not take issue with such additional expenses at that time or he wo uld have moved
for mo dification of those pro visions as well.

         22
            “[A]greed orders of settlement are generally not appealable, but they are rev iewab le or modifiable by proper
action taken within the time for appeal.” In re Estate of Williams, No. M2000-02434-COA-R3-CV, 2003 Tenn. App.
LEXIS 313 , at *35 (Tenn. Ct. A pp. A pr. 28 , 200 3)(emph asis added ).

         23
            The Batson co urt held that the co st of private school tuition was an “extraordinary educational expense”
because it “exceeds or departs from the cost of public schooling.” Batson, 27 S.W.3d 904 at 907. School supplies are
required of all children attending school, either public or private. Such costs, therefore, do not “exceed[] or depart[] from
the cost of public schooling[.].” Id. As such, they cannot properly be categorized as “extraordinary educational
expenses.” Nor do we believe that they can properly be categorized as “other extraordinary expenses,” thereby allowing
them to be added to an obligor’s base child support obligation. We believe, rather, that the cost of such expenses was
considered by the D epartment of Human Services w hen promulgating the Guideline s. See Cole v. Co le, No. 02A01-
9407-CH-00162, Tenn. App. LEXIS 512, at *6 (Tenn. Ct. Ap p. Aug. 1, 19 95), no perm. app. filed, (finding that daycare
expenses were not “extraordinary expenses” justifying a deviation from the Guideline s, as these costs were presum ably
considered by the drafters of the Guidelines.). The parties may, of course, reach agreement as to who shall bear such
expenses outside the purview of the Guidelines, which was the case here.

                                                           -14-
remand for a new determination of the amount of child support arrearages owed by defendant for
the period in question, January 28, 1998 to September 25, 2000.

                                            Conclusion

        We find the record before us insufficient to allow us to determine the propriety of the trial
court’s denial of a modification of Appellant’s alimony obligation. We, therefore, remand the
cause to the trial court to allow the parties to present evidence, consistent with this opinion,
concerning this issue. We further hold that the trial court did not deviate from the Guidelines by
requiring Appellant to be responsible for the various expenses cited herein. Accordingly, the trial
court was not required to make specific findings as to why it was appropriate to deviate from the
Guidelines. In addition, we hold that, under the facts of this case, certain expenses which
Appellant agreed to pay do not constitute “child support” under the Guidelines. Accordingly, on
remand, the trial court must make a new determination of Appellant’s child support arrearrages
for the period of January 28, 1998 to September 25, 2000.

       The costs of this appeal are taxed equally to the Appellee, Sarah Carleton High
(Nuckolls), and the Appellant, James Roscoe High, and his surety, for which execution, if
necessary, may issue.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                -15-